Citation Nr: 0117156	
Decision Date: 06/27/01    Archive Date: 07/03/01	

DOCKET NO.  96-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  One of the 
matters the Board must address is which issue or issues are 
properly before it at this time.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

In December 1997, the veteran filed a timely substantive 
appeal to the Board requesting entitlement to a total 
disability based on individual unemployability due to his 
service-connected disabilities.  In an April 2000 rating 
determination, entitlement to individual unemployability was 
granted.  Under the guidance supplied by the United States 
Court of Appeals for the Federal Circuit in Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other outstanding 
question of law or fact concerning the provisions of benefits 
under laws administrated by the VA remains unresolved with 
regard to this issue.  Absent such questions, there is no 
matter over which the Board may exercise its jurisdiction.  
Subsequently, the claim of entitlement to individual 
unemployability due to service-connected disabilities is not 
before the Board at this time.

In June 2000, the veteran requested an earlier effective date 
pertaining to his claim for individual unemployability.  At 
that time, he noted that he had filed his claim in June 1995.  
In a March 2001 determination, the RO again granted this 
claim.  The veteran was awarded individual unemployability 
from June 9, 1995.  Accordingly, as this claim has been 
granted, this issue is also not before the Board at this 
time.

In a June 1996 statement of the case, the RO addressed the 
issues of an earlier effective date for service connection 
for right ear hearing loss and entitlement to an increased 
evaluation for high frequency hearing loss of the left ear.  
At this time, the veteran was service connected for bilateral 
hearing loss.  In his July 1996 substantive appeal, the 
veteran clearly indicated that he was appealing the denial of 
an increased rating for bilateral hearing loss to the Board.  
Accordingly, this issue is before the Board.  

Within the July 1996 substantive appeal, the veteran made no 
reference to the issue of entitlement to an effective date 
for service connection for hearing loss of the right ear.  
Accordingly, this issue is not before the Board at this time.  
In any event, for reasons indicated below, as the veteran is 
currently receiving a noncompensable evaluation for his 
service-connected bilateral hearing loss, an earlier 
effective date for the award of service connection for 
hearing loss of the right ear would not provide the veteran 
with additional compensation.  


FINDINGS OF FACT

1.  The VA has met the duty to assist the veteran in the 
development of his claim under both the new and old criteria 
for the evaluation of his claims.

2.  In a VA audiometric examination in November 1996, the 
average pure tone conduction thresholds for the frequencies 
of 1,000, 2,000, 3,000 and 4,000 Hertz was 41 decibels in the 
right ear and 48 decibels in the left ear.  Speech 
recognition ability was 90 percent in the right ear and 
86 percent in the left ear.

3.  In a VA audiometric examination held in February 1998, 
the pure tone thresholds for the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz was 41 decibels in the right ear and 50 
decibels in the left ear.  Speech recognition ability was 
92 percent in the right ear and 92 percent in the left ear.

4.  Neither the old nor the new regulations governing the 
rating of hearing loss, effective June 10, 1999, are more 
favorable to the veteran.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 and Diagnostic 
Codes 6100 through 6110 (effective prior to June 10, 1999), 
and Diagnostic Code 6100 (effective from June 10, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an audiological evaluation held in May 1989, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
40
50
LEFT
25 
40
55
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

In a June 1990 hearing evaluation performed by a private 
audiologist, the veteran reported that even with 
amplification he has difficulty hearing within groups or at a 
distance.  Testing at that time showed a "mild dropping to 
moderate high frequency loss in the right ear" with 
96 percent discrimination.  The left ear showed a moderate 
dropping to severe loss in the high frequencies with 
88 percent discrimination.  In an audiological evaluation 
held in September 1990, pure tone thresholds, in decibels, 
were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
45
50
50
55
LEFT
55
75
80
85

In a June 1991 VA examination, a moderate degree of deafness 
in the left ear from a concussion when hit by a mine during 
his active service was noted.  A mild degree of deafness in 
the right ear was also noted.

In an audiometric examination held in January 1992, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
40
50
LEFT
50
70
70
80

In October 1995, the veteran contended that he was entitled 
to a 10 percent rating under Diagnostic Code 6101.  In his 
July 1996 substantive appeal, the veteran noted the denial of 
a similar claim by the Board in October 1994 and that the 
decision was based (in part) on the fact that at that time he 
was service connected only for hearing loss in his left ear.  
The veteran contended that as he was now service connected 
for both ears, this fact should change the rating.

In an October 1996 audiological evaluation, the veteran noted 
that he had been wearing hearing aids for approximately 
10 years.  Examination of the external canals was normal.  
The tympanic membrane on the right was unremarkable.  The 
same was true on the left except for one finding which was 
indicated to be a pale discoid structure that was just 
anterior to the handle of the malleolus.  There was no 
evidence of active ear disease or infection.  The veteran 
denied any difficulty with balance.  The veteran was 
diagnosed with hearing loss secondary to acoustic trauma and 
tinnitus.  (Service connection is in effect for bilateral 
tinnitus, rated as 
10 percent disabling).  

In a VA audiological evaluation held in November 1996, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
45
60
LEFT
30
45
60
60

The average pure tone air conduction thresholds for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 
41 decibels in the right ear and 48 decibels in the left ear.  
Speech audiometric revealed speak recognition ability of 
90 percent in the right ear and 86 percent in the left ear.  
A summary of the test results indicated mild to moderate to 
severe sloping sensorineural hearing loss, bilaterally.

Outpatient treatment records obtained by the RO indicate 
treatment for the veteran's service-connected bilateral 
hearing loss.

An additional VA evaluation of the veteran's ears was held in 
February 1998.  At this time, it was noted that the veteran 
had significant hearing loss secondary to being too close to 
a claymore mine that exploded.  This resulted in significant 
hearing loss.  Physical examination indicated that the 
auricles were normal.  The external ear canals were also 
normal.  The tympanic membranes were found to be intact.  The 
tympanum was intact and found to be normal.  The mastoid was 
also found to be normal.  The veteran did not have any 
condition secondary to ear disease such as disturbance of 
balance or an upper respiratory disease.  There was no active 
ear disease present and no infection of the middle or inner 
ear.  It was indicated by the evaluator that the veteran's 
hearing loss would affect his ability to be employed, 
depending on the type of work that he was employed with if it 
were required for him to hear conversations.

In a February 1998, audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ



1000
2000
3000
4000
RIGHT
30
35
45
55
LEFT
30
45
60
65

The average pure tone air conduction thresholds for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 
41 decibels in the right ear and 50 decibels in the left ear.  
Examination revealed a speech recognition ability of 
92 percent in the right ear and 92 percent in the left ear.

The veteran's representative submitted written argument in 
October 2000 and June 2001.  The sole issue cited by the 
veteran's representative at this time was the issue of 
entitlement to a compensable rating for the veteran's 
bilateral hearing loss.

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the veteran has been effectively notified of the 
evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO, including the June 1996 statement of the case and the 
July 1997 and April 2000 supplemental statements of the case.  
He and his representative further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate this claim.  
As noted above, the veteran was afforded multiple VA 
examinations that are adequate for rating purposes.  See 
38 C.F.R. § 4.85(a) (2000).   

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

The Board finds that the veteran was adequately apprised of 
the elements needed to support his claim, and no prejudicial 
error results.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the duty to assist under VCAA and 
all prior duties to assist have been fulfilled and the case 
is now ready for appellate review.

The veteran contends that his service-connected bilateral 
hearing loss warrants a 10 percent evaluation.  Service-
connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Evaluations of defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as demonstrated by the results 
of speech discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected hearing loss, 
the rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI, for profound deafness.  38 C.F.R. § 4.85 (2000).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992). 

Effective June 10, 1999, the regulations applicable to 
hearing loss were revised.  63 Fed. Reg. 25206 (May 11, 
1999).  Because the veteran's claim was filed before the 
regulatory changes occurred, he would be entitled to the 
application of the version most favorable to his claim.  See 
Karnas.  However, the numerical standards by which auditory 
and speech recognition are measured were not altered and 
there were no changes that would require evaluating this 
veteran's hearing loss in a manner different from that 
previously used.  In this case, the veteran was provided with 
the new regulations in an April 2000 supplemental statement 
of the case.  The Board further notes that the exceptional 
pattern of hearing impairment as described in 38 C.F.R. § 
4.86 (2000) is not shown.  Thereunder, (a) when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Tables VI-VII are unchanged.  
38 C.F.R. § 4.86 (2000).  Such findings are not demonstrated 
on examinations.  In sum, neither the old nor the new 
regulations governing the rating of hearing loss, effective 
June 10, 1999, are more favorable to the veteran.

As noted above, the most recent audiometric examination of 
the veteran's right ear in February 1998 at frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz were 30, 35, 45 and 55, 
respectively, for a pure tone threshold average of 41.  
Speech discrimination of the right ear was at 92 percent.  
Such audiometric findings reflect Level I hearing in the 
right ear under 38 C.F.R. § 4.85.  The most recent 
audiometric examination of the veteran's left ear in February 
1998 at frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz 
were 30, 45, 60 and 65, respectively, for a pure tone 
threshold average of 50.  Speech discrimination of the left 
ear was at 92 percent.  Such audiometric findings reflect 
Level I hearing in the left ear.  Consequently, such hearing 
acuity warrants a noncompensable evaluation under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2000).  Similarly, under the old 
criteria, those values warrant a 10 percent when applied to 
the Schedule at that time.  38 C.F.R. § 4.87a (1998).

With regard to the earlier VA examination findings that were 
conducted within the appeal period, the average right ear 
pure tone threshold for the 1000 to 4000 hertz frequencies 
was 41 decibels for the right ear, and 48 decibels for the 
left ear.  This report also shows that right ear speech 
recognition was 90 percent, and left ear speech recognition 
was 86 percent.  Under the criteria set forth in the 
Schedule, the veteran's hearing loss is assigned Level II for 
the right ear (using Table VI or VIa) and Level II for the 
left ear.  38 C.F.R. § 4.86 (2000).  This degree of bilateral 
hearing loss, under the Schedule, warrants assignment of a 0 
percent evaluation under Diagnostic Code 6100.  Under the old 
criteria, those values warrant a 
0 percent when applied to the Schedule.  38 C.F.R. § 4.87a 
(1998).

The veteran noted that in a previous appeal to the Board in 
October 1994, a compensable evaluation for defective hearing 
in the left ear was denied.  The veteran contends that as he 
is currently service-connected for his right ear hearing loss 
he should now receive a compensable evaluation.  However, 
even with consideration of the hearing loss in both ears, the 
Board finds that audiometric testing results applied to the 
rating criteria as discussed above do not support the 
evaluation of a compensable rating.  Id.  

In June 2001 written arguments, the veteran's representative 
took note of the veteran's use, and difficulty with, hearing 
aids.  The Board notes that the rating criteria, both old and 
new, also accounted for the use of hearing aids.  Under the 
old criteria, the evaluations were intended to make proper 
allowance for improvement by hearing aids.  Examination to 
determine this improvement was unnecessary.  38 C.F.R. § 4.86 
(1998).  Under the new regulations in effect from June 10, 
1999, an examination for hearing impairment must be conducted 
by a state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a) (2000).  
Consequently, the proper rating for bilateral hearing loss 
was considered with these criteria applied.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing 
in either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In light of the 
foregoing, the Board must find that the preponderance of 
evidence is against the claim for a compensable evaluation for 
bilateral hearing loss and the doctrine of reasonable doubt 
does not apply.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

